Commissioner Jlm C. Lengdon    Opinion No. M-175
Chairman
Railroad Commission of Texas   Re:     Jurisdiction of Railroad
Austin, Texas                          Commission of Texas over
                                       anhydrous ammonia pipe lines
Dear Mr. Langdon:
     You request from this office an opinion on whether then
Railroad Commission of Texas has jurisdiction over a pipe line
to be used for the interstate transportation of anhydrous ammonia,
an inorganic flu&d manufactured from natural gas and nitrogen
from the air.
     The information furnished to us along with your opinion re;
quest indicates that the pipe line will be operated and maFn-
tained as an interstate common carrier for the transportation
of anhydrous ammonia from a point In the Panhandle of Texas through
Oklahoma, to various distribution points in the States of Kansas,
Kebraaka and Iowa. Since the pipe line in question Is an inter-
state line, it is under the jurisdiction and subject to the rules
and regulations of the Interstate Commerce Commission, as such
rules and regulations may apply to common carrier pipe line systems.
     The statutory authority for the Railroad Commission to regu-
late common carrier pipe lines is found In Title 102, Vernon's
Civil Statutes of Texas.
     Article 6023, Vernon's Civil Statutes, delegates specific
authority to the Railroad Commission over all common carrier pipe
lines carrying 011 or gas in Texas. The pertinent part of Artl-
cle 6023 provides:
         "Power and authority are hereby conferred
         upon the Railroad Commission of Texas, over
         all common carrier plxe lines conveying oil
         or gas In Texas,. . '.
     Article 6018, Vernon's Civil Statutes, defines what is a
Common Carrier. However, In that article It is clearly'expressed
that the o&y pipe lines that qualify by law as common carriers
are pipe lines that transport crude petroleum.

                               -843-
Corn.Jim C. Langdon, page 2 (M-175)


     Although natural gas pipe line companies are not common
carriers as defined by Article 6018, Vernon's Civil Statutes,
they are subject to regulation by the Railroad Commission by
virtue of Article 6050, Vernon's Civil Statutes, which classi-
fies them as gas utilities.
     The authority for the Railroad Commission to regulate "gas
utilities" is found in Article 6051, Vernon's Civil Statutes,
which provides:
         "The operation of gas pipe lines for buy~ing,
         selling, transporting, producing or otherwise
         dealing in natural gas is a business which in
         its nature and according to the established
         method of conducting the business is a mono-
         poly and shall not be conducted unless such
         gas pipe line so used in connection with such
         business be subject to the jurisdiction herein
         conferred upon the CornmissIon. The Attorney
         General shall enforce this provision by in-
         junction or other remedy."
     Thus by virtue of Article 6023 and 6051, Vernon's~Civil
Statutes, jurisdiction is given to the Railroad Commission to
regulate pipe line common carriers that transport oil.and gas
and natural gas. Anhydrous ammonia is neither oil, gas or natu-
ral gas as that term is used in the statute. However, In 1955
Article 2.01 of the Business Corporation Act was enacted by the
54th Legislature.
     Section b of Article 2.0X3(3) (b) provides, In part:
               .and provided that any corporation en-
          gaged as a common carri~erin the pipe line
          business for transporting oil, oil products,
          gas, salt brine, fuller's earth, sand, clay,
          liquefied minerals or other mineral solutions,
          shall have all of the rights and powers con-
          ferred by Articles 6020 and 6022, Revised Civil
          Statutes, 1925."
     Article 6022, Vernon's Civil Statutes, gives a general right
of eminent domain.
     Article 6020, Vernon's Civil Statutes, requires that a pipe
line company file a written acceptance of the provisions of said
articles and agree that It shall be and become a common carrier
pipe line, subject to the duties and obligations of this law.

                               -844-
Corn.Jim C. Langdon, page 3   (M-175)



      You state in your opinion request that there has been an
application for a permit to operate an anhydrous ammonia pipe
Kline in Texas and the Commission has been requested to issue a
permit to the named pipe line company as a common carrier pipe
line for the transportation of anhydrous ammonia.

     In order for an anhydrous ammonia pipe line company to en-
joy the benefits of a common carrier it must be engaged in
transporting one of,the enumerated items specified in the Busl-
ness Act above set out.
     Under Article 6066a, Vernon's Civil Statutes, the Railroad
Commission is Riven authoritv over the reaulations of the trans-
portation of oil or products-thereof. Section l(c) of 6066a
provides:
          "The word 'product' shall include refined
          crude oil, crude tops, topped crude, processed
          crude petroleum, residue from crude,petroleum,
          cracking stock, untracked fuel oil, fuel oil,
          treated crude oil, residuum, gas oil, casing-
          head gasoline, natural gas gasoline, naphtha,
          distillate, gasoline, kerosene, benzlne, wash
          oil, waste oil, blended gasoline, lubricating
          oil, blends or mixtures of petroleum and/or any
          and all liquid products or by-products derived
          from crude petroleum oil or gas, whether hereln-
          above enumerated or not."
     Anhydrous ammonia falls within the meaning of the term product
as defined by Article 6066a.
     It is the opinion of this office that a pipe line company
that transports anhydrous ammonia falls within the broad meaning
of that portion of Article Z.OlB(3) (b), (Business Corporation
Act), that allows a pipe line company engaged as a common carrier
the benefits of Articles 6020 and 6022.
     Therefore, since .theanhydrous ammonia pipe line company
under discussion is a common carrier as that term is defined in
the Business Corporation Act and such pipe line company has sought
the advantages of Articles 6020 and 6022, by filing with the Com-
mission its written acceptance of its duties and obligations as
required by Article 6020, then such pipe l.inecompany does fall
within the jurisdiction of the Railroad Commission and a permit
should be Issued to the applicant.



                                  -84.5
Corn.Jim C. Langdon, page 4 (M-175)


                               SLJMMAXY

    Under the applicable statutes a common carrier of
    anhydrous ammonia, 'bypipe line, Fs subject to the
    jurisdiction of the Railroad Commission of Texas.
                                          truly yours,




Prepared by Llnward Shivers
Assistant Attorney General
LS:bp
APPROVED:
OPINION COMblITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Houghton Brownlee, Jr.
Pat Cain
W. 0. Shultz
STAFF LEGAL ASSISTANT
A. J. Carubbl.,Jr.